Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        Claims 1 - 20 are pending.  Claims 1, 10, 28 are independent.    
2.        This application was filed on 6-17-2021.  

Claim Rejections - 35 USC § 102  

3.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.        Claims 1, 2, 4, 5, 7 - 10, 12, 13, 15 - 18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magerkurth et al. (US Patent No. 10,824,746). 	

Regarding Claims 1, 10, 18, Magerkurth discloses a computer-implemented method and a computer-implemented system and a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, comprising:
Bi, a transaction to edit original block content m of a block Qi to target block content m’, wherein a parent hash of the block Qi is recorded in a block header of a block Qi+1, wherein the parent hash is generated based on the original block content m, a public key H, and an original random number r, and wherein the public key H is calculated based on public keys h1 to hn respectively corresponding to blockchain nodes B1 to Bn, and i € [1, n] and i is a positive integer; (see Magerkurth col 3, lines 57-61: detecting request to provide access to data; receiving request from a requesting node (transaction initiator); determine permissions associated with requesting node; col 8, lines 29-33: request to perform an action on data stored in central ledger, request can be a request to create, read, update, or delete data stored in central ledger (blockchain); col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; col 6, lines 19-35: each new block cryptographically linked to the previous block in order to form a "blockchain"; hash values combined together utilizing cryptographic techniques to generate a hash value representative of the entire new block, and this hash value is combined with hash value of the previous block to form a hash value included in header of new block, cryptographically linking the new block to the blockchain; value utilized in the header of the new block (Qi+1) is dependent on hash value for each transaction in every prior block (Qi))    
b)  in response to determining that a consensus on the transaction succeeds, generating a private key X, by the blockchain node Bi, by executing a smart x1 to xn respectively corresponding to the blockchain nodes B1 to Bn; (see Magerkurth col 8, lines 64-66: consensus mechanism used by nodes in distributed ledger system to decide when it is appropriate to make changes to distributed ledger; col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; col 7, lines 62-66: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by nodes; (mapping: particular encryption key to particular node))    
c)  determining a target random number r’, by the blockchain node Bi, by executing the smart contract based on the original block content m, the target block content m’, the original random number r, and the private key X, wherein a hash value generated using the target block content m', the public key H, and the target random number r’ is the same as the parent hash; (see Magerkurth col 6, lines 64: performing actions utilizing the distributed consensus achieved through the blockchain; actions performed when executed by smart contracts) and
d)  updating, by the blockchain node Bi, the original block content m to the target block content m' and the original random number r to the target random number r’. (see Magerkurth col 3, lines 61-65: generating the transaction when the permissions indicate the requesting node is permitted to request the other node to receive access to the data associated with the new smart contract; col 6, lines 65-67: performing actions utilizing the distributed consensus achieved through the blockchain and these actions are executed by the smart contract)    

Furthermore for Claim 10, Magerkurth discloses wherein one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform operations. (see Magerkurth col 4, lines 20-25: one or more program memories coupled to one or more processors of computing device; memories storing instructions to cause one or more processors to implement part or all of the described methods)    

Regarding Claim 2, Magerkurth discloses the computer-implemented method according to claim 1, wherein generating the private key X, by the blockchain node Bi, by executing the smart contract based on the private keys x1 to xn respectively corresponding to the blockchain nodes Bi to Bn comprises generating the private key X through secure multi-party computing. (see Magerkurth col 7, line 62 - col 8, line 10: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by all nodes; when node sends a message to another node of blockchain, node includes an encrypted digital signature; message signature decrypted to ensure message originated from particular sender)    

Regarding Claims 4, 12, 20, Magerkurth discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10 and the non-transitory, computer-readable medium according to claim 18, wherein the smart contract is executed in a trusted execution environment deployed on the blockchain node Bi. (see Magerkurth col 31, lines 35-38: blockchain manager interacts with public 

Regarding Claims 5, 13, Magerkurth discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, wherein the smart contract is further used to delete the private key X after determining the target random number r’. (see Magerkurth col 6, lines 36-40: hash value generated for new block and a nonce (arbitrary number, random number) used as inputs into a cryptographic operation to validate new block; col 8, lines 29-33: request to perform an action on data stored in central ledger, request can be a request to create, read, update, or delete data stored in central ledger (blockchain))    

Regarding Claims 7, 15, Magerkurth discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, further comprising:
a)  determining, by the blockchain node Bi, a transaction initiator of the transaction; (see Magerkurth col 3, lines 57-61: detecting request to provide access to data; receiving request from a requesting node (transaction initiator); determine permissions associated with requesting node)     
b)  determining, by the blockchain node Bi, the transaction initiator of the transaction has an editing permission for the block Qi; (see Magerkurth col 11, lines 28-35: only a subset of all nodes within a blockchain are permitted to transmit 
c)  in response to determining that the transaction initiator of the transaction has the editing permission for the block Qi, executing the transaction by the blockchain node Bi. (see Magerkurth col 3, lines 61-65: generating the transaction when the permissions indicate the requesting node is permitted to request the other node to receive access to the data associated with the new smart contract; col 6, lines 65-67: performing actions utilizing the distributed consensus achieved through the blockchain and these actions are execute by the smart contract; col 11, lines 28-35: only a subset of all nodes within a blockchain are permitted to transmit transaction; each node associated with a set of permissions stored in a database and accessible to blockchain management node; cross-reference sender of transaction against permissions database to ensure that particular sender has authority to send transaction)    

Regarding Claims 8, 16, Magerkurth discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, further comprising:
a)  determining, by the blockchain node Bi, a public key Hi used for the block Qi in generating the block Qi+1; (see Magerkurth col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and 
b)  sending, by the blockchain node Bi, the public key hi to other blockchain nodes; (see Magerkurth col 7, lines 62-66: management node generates a public key and a private key for node; public key for node stored in a database of public keys accessible by nodes; (mapping: key to particular node))    
c)  receiving, by the blockchain node Bi, public keys used for the block Qi from the other blockchain nodes to obtain the public keys h1 to hn; and d) generating, by the blockchain node Bi, the parent hash based on the public key H corresponding to the public keys h1 to hn; (see Magerkurth col 4, lines 3-6: database of public keys using indication of a particular node to retrieve public key for a particular node) and
e)  adding, by the blockchain node Bi, the parent hash to the block header of the block Qi+1. (see Magerkurth col 6, lines 19-35: each new block cryptographically linked to the previous block in order to form a "blockchain"; hash values combined together utilizing cryptographic techniques to generate a hash value representative of the entire new block, and this hash value is combined with hash 

Regarding Claims 9, 17, Magerkurth discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, wherein the blockchain node Bi uses: a same public-private key pair for a plurality of blocks; or different public-private key pairs for at least two blocks, and the computer-implemented method further comprises: recording, by the blockchain node Bi, a mapping relationship between each block and a correspondingly used public-private key pair, wherein the mapping relationship is used in editing the block content of the block Qi. (see Magerkurth col 4, lines 3-6: database of public keys using indication of a particular node to retrieve the public key for a particular node; col 16, lines 21-25: blockchain management node is interconnected with a public key database for a plurality of smart contracts and/or nodes (blockchain nodes); col 3, lines 45-56: request from a particular node to become a node for blockchain; generating public key and private key for a particular node, assigning permissions for node; (selected: different public-private key pairs))    

Claim Rejections - 35 USC § 103  

5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.        Claims 3, 6, 11, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magerkurth in view of Mehedy et al. (US PGPUB No. 20190342084).     

Regarding Claims 3, 11, 19, Magerkurth discloses the computer-implemented method according to claim 2 and the computer-implemented system according to claim 10 and the non-transitory, computer-readable medium according to claim 18, wherein generating the private key X through secure multi-party computing.  
Magerkurth does not specifically disclose for a) obtaining intermediate fragments, and for b) utilizing a shared secret, and for c) obtaining the key by recovering intermediate fragments. 
However, Mehedy discloses:
a)  obtaining intermediate fragments x1’ to xn’, wherein an intermediate fragment xi’ is obtained by the blockchain node Bi via recovering private key fragments x1_i to xn_i using a secret sharing algorithm, wherein the private key fragments xi_1 to xi_n are obtained by the blockchain node Bi via fragmenting a private key xi using the secret sharing algorithm, and b) wherein xi_1 is shared by the blockchain node Bi with a blockchain node Bj, and j€[1, i-1]U [i+1, n] and j is a positive integer; and c) obtaining the private key X by recovering the intermediate fragments x1’ to xn’ using the secret sharing algorithm. (see Mehedy paragraph [0025], lines 1-19: blockchain node generates an encryption key and fragments the encryption key into a plurality of key fragments; key fragments encrypted 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Magerkurth for a) obtaining intermediate fragments, and for b) utilizing a shared secret, and for c) obtaining the key by recovering intermediate fragments as taught by Mehedy.  One of ordinary skill in the art would have been motivated to employ the teachings of Mehedy for the benefits achieved from a system that enables efficient management of encryption mechanisms by enabling encryption key (utilized for decryption) to be reconstructed at a later time even when one or more of the nodes is not available. (see Mehedy paragraph [0025] lines 1-19)     

Regarding Claims 6, 14, Magerkurth discloses the computer-implemented method according to claim 1 and the computer-implemented system according to claim 10, including public key and private key wherein when the hash value is calculated by using a formula g˄a*H˄b, wherein: g is a predetermined generator; and a=m and b=r, or a=m' and b=r'.  (see Magerkurth col 6, lines 19-35: each new block cryptographically linked to the previous block in order to form a "blockchain"; hash values combined together utilizing cryptographic techniques to generate a hash value representative of the entire new block, and this hash value is combined with hash value of the previous block to form a hash value included in header of new block, cryptographically linking the new 

Magerkurth does not specifically disclose public key is a product of public keys h1 to hn, and wherein the private key X is a sum of private keys x1 to xn.
However, Mehedy discloses wherein the public key H is a product of the public keys h1 to hn, and wherein the private key X is a sum of the private keys x1 to xn, and hi=g˄xi. (see Mehedy paragraph [0025], lines 1-19: blockchain node generates an encryption key and fragments the encryption key into a plurality of key fragments; key fragments encrypted using a public key of a different node and stored on blockchain ledger; encryption key fragmented using a shared secret that fragments the encryption key into N fragments, where only n of the fragments are needed in order to reconstruct (recover) the entire key)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Magerkurth for public key is a product of public keys h1 to hn, and wherein the private key X is a sum of private keys x1 to xn as taught by Mehedy.  One of ordinary skill in the art would have been motivated to employ the teachings of Mehedy for the benefits achieved from a system that enables efficient management of encryption mechanism by enabling encryption key (utilized for decryption) to be reconstructed at a later time even when one or more of the nodes is not available. (see Mehedy paragraph [0025] lines 1-19)

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CJ/
October 25, 2021